Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
DETAILED ACTION
Applicant's arguments in a response filed on 09/28/2021 ("09-28-21 Response") traversing the 35 U.S.C. 102(a)(1) rejection of claims 1-4 and 8-20 as being anticipated by Mushiga are persuasive. Nevertheless, newly-searched prior art reads on some of the claims, infra. Therefore, a second non-final Office action is presented here. 
Applicants amended claims 5, 10, 17 and 20 in the 09-28-21 Response. 
Currently, claims 1-20 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEMICONDUCTOR MEMORY DEVICE HAVING PILLARS EXTENDING TO WORD LINES CONNECTED TO TRANSISTORS AND BONDING PAD

Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2020/0251443 A1 to Kanakamedala et al. ("Kanakamedala").
Fig. 21 of Kanakamedala has been annotated to support the rejection below: 
[AltContent: textbox (R1b)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    424
    536
    media_image1.png
    Greyscale

[AltContent: textbox (R1a)]




Regarding independent claim 1, Kanakamedala teaches a semiconductor memory device (para [0052] - "The various three-dimensional memory devices of the present disclosure include a monolithic three-dimensional NAND string memory device, and can be fabricated employing the various embodiments described herein.") comprising:
a memory chip 700, 800 (para [0047] - "FIG. 21 is an exemplary assembly of a memory die and a support die."; para [0054] - "Each support die 900 can include a peripheral circuitry configured to control operation of a memory die 800 that can be subsequently bonded thereupon."),
wherein the memory chip 700, 800 includes:
	a first region 900 including a plurality of first memory cells (at intersections of each word line 46 and pillar 20) and second memory cells (at intersection of each word line 46 and pillar 20; para [0137] - "Each memory opening fill structure 58 and each support pillar structure 20 can include a pedestal channel portion 11, a memory film 50 that can include a layer stack, from the outside to inside, of a blocking dielectric, a charge storage layer, and a tunneling dielectric, a vertical semiconductor channel 60...Portions of the charge storage layer that are surrounded by the word lines constitute memory elements, which are arranged as a three-dimensional array memory elements.");
	a second region 700 different from the first region 900;
	a plurality of first word lines 46 (para [0137] - "...electrically conductive layers 46 that include word lines...") stacked apart from each other (para [0137] discloses alternating insulating layer 32. Fig. 21 shows work lines 46 separated from each other by alternating insulating layers 32.) in a first direction (direction point up toward support-die substrate 708.) in the first region 900 and the second region 700 (The first direction starts from the bottom of the memory die and ends at the top of the support-die substrate 708.);
	a first pillar 20 including a first semiconductor layer 601 and/or 602 (para [0137] - "a vertical semiconductor channel 60 that can include a first semiconductor channel layer 601 and a second semiconductor channel layer 602...") extending through the plurality of first word lines 46, and a first insulator layer (blocking dielectric or tunneling dielectric as described in para [0137]) provided between the first semiconductor layer 601 and/or 602 and the plurality of first word lines 46, in the first region 900, the first memory cells being located at intersections of the first pillar 20 with the first word lines 46;
	a first bonding pad 716, 712 (para [0147] - "logic-side external bonding pads 716 can be formed on surface portions of the laterally-insulated through-substrate via structures (711, 712).") in the second region 700; and
	a first transistor 710 (para [0144] - "The various semiconductor devices 710 can include field effect transistors...") between the plurality of first word lines 46 and the first bonding pad 716, 712, and (electrically) connected between one of the first word lines 46 and the first bonding pad 716, 712, in the second region 700. 
Regarding claim 5, Kanakamedala teaches the first transistor 710 that is a vertical transistor (Fig. 21 shows the semiconductor devices 710 having transistor active regions that are vertically extended from the visa structure 782.).

Regarding independent claim 10, Kanakamedala teaches a semiconductor memory device (para [0052] - "The various three-dimensional memory devices of the present disclosure include a monolithic three-dimensional NAND string memory device, and can be fabricated employing the various embodiments described herein.") comprising:
a memory chip 700, 800 (para [0047] - "FIG. 21 is an exemplary assembly of a memory die and a support die."; para [0054] - "Each support die 900 can include a peripheral circuitry configured to control operation of a memory die 800 that can be subsequently bonded thereupon."),
wherein the memory chip 700, 800 includes:
	a plurality of first memory cells (at intersections of each word line 46 and pillar 20) and second memory cells (at intersection of each word line 46 and pillar 20; para [0137] - "Each memory opening fill structure 58 and each support pillar structure 20 can include a pedestal channel portion 11, a memory film 50 that can include a layer stack, from the outside to inside, of a blocking dielectric, a charge storage layer, and a tunneling dielectric, a vertical semiconductor channel 60...Portions of the charge storage layer that are surrounded by the word lines constitute memory elements, which are arranged as a three-dimensional array memory elements.");
	a plurality of first word lines 46 (para [0137] - "...electrically conductive layers 46 that include word lines...") stacked apart from each other (para [0137] discloses alternating insulating layer 32. Fig. 21 shows work lines 46 separated from each other by alternating insulating layers 32.) in a first direction (direction point up toward support-die substrate 708. The first direction starts from the bottom of the memory die and ends at the top of the support-die substrate 708.);
	a first pillar 20 including a first semiconductor layer 601 and/or 602 (para [0137] - "a vertical semiconductor channel 60 that can include a first semiconductor channel layer 601 and a second semiconductor channel layer 602...") extending through the plurality of first word lines 46, and a first insulator layer (blocking dielectric or tunneling dielectric as described in para [0137]) provided between the first semiconductor layer 601 and/or 602 and the plurality of first word lines 46, the first memory cells being located at intersections of the first pillar 20 with the first word lines 46;
	a first bit line 128 (para [0140] - "bit lines 128") electrically connected to the first semiconductor layer 601 and/or 602;
	a first transistor 710 (para [0144] - "The various semiconductor devices 710 can include field effect transistors...") electrically connected to the first bit line 128, wherein the first transistor is a vertical transistor (Fig. 21 shows the semiconductor devices 710 having transistor active regions that are vertically extended from the visa structure 782.); and
	a first bonding pad 716, 712 (para [0147] - "logic-side external bonding pads 716 can be formed on surface portions of the laterally-insulated through-substrate via structures (711, 712).") electrically connected to the first bit line 128 via the first transistor 710. 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 2 or (ii) claim 2 is rewritten in independent form to include all of the limitations of its base claim 1.
Claims 3, 4 and 6-8 are objected to, but would be allowable, because they depend from the objected to, but allowable claim 2. 
Claim 9 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 9 or (ii) claim 9 is rewritten in independent form to include all of the limitations of its base claim 1.
Claim 11 is objected to, but would be allowable if (i) its base claim 10 is amended to include all of the limitations of claim 11 or (ii) claim 11 is rewritten in independent form to include all of the limitations of its base claim 10.
Claims 12 and 13 are objected to, but would be allowable, because they depend from the objected to, but allowable claim 11.
Claim 14 is objected to, but would be allowable if (i) its base claim 10 is amended to include all of the limitations of claim 14 or (ii) claim 14 is rewritten in independent form to include all of the limitations of its base claim 10.
Claims 15 and 16 are objected to, but would be allowable, because they depend from the objected to, but allowable claim 14.
Claim 17 is objected to, but would be allowable if (i) its base claim 10 is amended to include all of the limitations of claim 17 or (ii) claim 17 is rewritten in independent form to include all of the limitations of its base claim 10.
Claims 18-20 are objected to, but would be allowable, because they depend from the objected to, but allowable claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Patent No. US 10,665,581 B1 to Zhou et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        28 April 2022

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.